Exhibit 10.14
AMENDMENT NO. 1
TO
REGISTRATION RIGHTS AGREEMENT
          This AMENDMENT NO. 1 (this “Amendment”) to REGISTRATION RIGHTS
AGREEMENT (as hereby amended, the “Agreement”), dated as of November 17, 2010,
by and among JWC Acquisition Corp., a Delaware corporation (the “Company”), JWC
Acquisition, LLC, a Delaware limited liability company (the “Sponsor”), and the
undersigned parties listed as Holders on the signature page hereto, is entered
into effective as of March 31, 2011, by and among the above-referenced parties.
All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.
          NOW THEREFORE, the parties to this Amendment hereby, intending legally
to be bound, agree as follows:
AGREEMENT
     Section 1. Amendment. Section 5.7 of the Agreement is hereby deleted in its
entirety and replaced with the following:
               “Section 5.7 Termination. This Agreement shall continue
indefinitely until terminated upon the written consent of the Company and the
Holders of at least sixty-six and two-thirds percent (66 2/3%) of the
Registrable Securities at the time in question; provided, that no such
termination shall affect registration rights exercised prior to such date.”
     Section 2. No Further Amendments or Modifications. The terms and conditions
of the Agreement shall remain in full force and effect and are amended only to
the extent specifically provided in this Amendment.
     Section 3. Counterparts. This Amendment maybe executed in counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same agreement.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Amendment to be
executed as of March 31, 2011.

            COMPANY:

JWC ACQUISITION CORP.,
a Delaware corporation
      By:   /s/ Adam L. Suttin         Adam L. Suttin        President        
HOLDERS:        JWC ACQUISITION, LLC,
a Delaware limited liability company
      By:   /s/ Adam L. Suttin         Adam L. Suttin        President         
  By:   /s/ John W. Childs         John W. Childs            By:   /s/ Adam L.
Suttin         Adam L. Suttin            By:   /s/ Arthur P. Bryne        
Arthur P. Byrne            By:   /s/ David A. Fiorentino         David A.
Fiorentino            By:   /s/ Raymond B. Rudy         Raymond B. Rudy         
  By:   /s/ Jeffrey J. Teschke         Jeffrey J. Teschke            By:   /s/
William E. Watts         William E. Watts            By:   /s/ John K. Haley    
    John K. Haley            By:   /s/ Sonny King         Sonny King      

 